Habeas corpus proceeding by Earl Pope against Nathan Mayo, custodian of Florida State Prison and Florida State Road Department.
Petition denied.
Petitioner was tried and convicted on an information charging the larceny of a bull. He was sentenced to serve four years at hard labor in the State Penitentiary. He now seeks relief from that judgment by habeas corpus on the theory that he was denied the benefit of counsel at his trial. He relies on Wade v. Mayo,334 U.S. 672, 68 S.Ct. 1270, 92 L.Ed. ___.
The record shows that petitioner had previously applied for and was granted a writ of habeas corpus by the Circuit Court of Manatee County, that an answer was filed and much evidence was taken on the issues made by the answer to the writ. On consideration the writ was discharged and the petitioner was remanded. An appeal from the order of remand was taken to this Court where the question was raised and thoroughly considered and the judgment of the Circuit Court was affirmed July 30, 1948.
It follows that the point raised has been previously litigated and adjudicated against the petitioner. We find no merit to his contention so the petition is denied.
It is so ordered.
ADAMS, C.J., and CHAPMAN and THOMAS, JJ., concur.